Appeal from a decree of the Surrogate’s Court, Queens County, granting respondent letters of administration. Decree reversed, and matter remitted to the Surrogate’s Court for a further hearing on which may be determined respondent’s interest in the estate of the decedent, with costs to appellants to abide the event, payable out of the estate. We are unable to determine on this record whether respondent has any interest in the decedent’s estate. Attempts by appellants to inquire into the matter were abandoned after rulings by the Surrogate sustaining objections to questions addressed to this issue. The issue should be determined, since respondent may be granted letters of administration only if she is entitled to take or share in the personal property of the decedent (Surrogate’s Ct. Act, § 118; cf. Matter of Murphy, 304 N. Y. 232).
Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.